DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 10 is objected to because of the following informalities:  the “and “ in the limitation “and polyethylene glycol 400 ….” should be removed.  The “of” in the last line of the claim should be removed. The line should read “in a concentration [[of]] between 0.1ppm to 200 ppm.” 
Claim 16 is objected to because of the following informalities:  “and” should be inserted before “is used in the range of 0.5% - 5%.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the textile material" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1, recites “applying a first disinfecting treating composition … using an exhaust process” but fails to state to what the composition is applied to. 
NOTE: The examiner would suggest amending the limitation to read:
-applying a first disinfecting treating composition comprising one or more first antimicrobial agents to the textile substrate using an exhaust process:
Claim 1 recites the limitation "the textile" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1, recites “applying a second disinfecting treating composition … using a padding process” but fails to state to what the composition is applied to. 
NOTE: The examiner would suggest amending the limitation to read:
-applying a second disinfecting treating composition comprising one or more second antimicrobial agents to the textile substrate using a padding process;”
Claim 1 has a Markush a group that is not closed and it is unclear whether other alternatives are meant to be encompassed by the claim. See MPEP 2173.05 (h), "If a Markush grouping requires a material selected from an open list of alternatives (e.g., selected from the group "comprising" or "consisting essentially of" the recited alternatives), the claim should generally be rejected under 35 U.S.C. 112(b)  as indefinite because it is unclear what other alternatives are intended to be encompassed by the claim."
NOTE: the limitation should read “wherein the first and the second antimicrobial agents are selected from [[a]]  the  group consisting of quaternary ammonium organosilane compound, silver salt, polyglucosamine, biocoated silver particles, and polyhexamethylene biguanide, and are applied to the textile substrate.  
Claim 5 recites the limitation "the treated textile" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the treated textile substrate" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 has a Markush a group that is not closed and it is unclear whether other alternatives are meant to be encompassed by the claim. See MPEP 2173.05 (h), "If a Markush grouping requires a material selected from an open list of alternatives (e.g., selected from the group "comprising" or "consisting essentially of" the recited alternatives), the claim should generally be rejected under 35 U.S.C. 112(b)  as indefinite because it is unclear what other alternatives are intended to be encompassed by the claim."
NOTE: the claim should read “…further comprises an antifungal agent selected from the group consisting of thiabendazoles, [[or]] propiconazoles and combinations thereof. 
Claim 13 recites the limitation “wherein the textile substrate is blended” it is unclear what the textile is blended with therefore it is unclear what is meant to be encompassed by the claim. 
Claims 2-4, 6-7, 9, 11-12, 14-18 are included in the rejection since they depend from claim 1. 
As to claim 16, the claim recites “is used in the range of 0.5%-5% by does not state the measurement being used. Is this by weight, volume and in relation to the total solution?. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 5-7, 11-16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bender (US 2011/0115706) in view of McDaniel (US 8616066). 
As to claim 1, Bender discloses a method for applying an antimicrobial finish to synthetic fibers. The method comprises a two-bath process (see 0024) where an aqueous solution having an organic primer component is applied via an exhaust process to a textile followed by the application of an antimicrobial agent via a padding process (see 0092 or 0102). The process performed is dependent upon the textile being treated (see 0092). The treated textile is dried via a tenter (see 0103). The antimicrobial compound within the second composition is Sanitized T 99-19 ( which has an active agent of dimethyltetradecyl[3-(trimethoxysilyl]propylammonium chloride, see 0017 and 0127). 
Bender fails to teach applying a first disinfecting treating composition comprising one or more first antimicrobial agents using an exhaust process as required by claim 1. 
McDaniel discloses a process for applying antimicrobial agents to a textile substrate (see col. 12, line 25) where multiple applications of the antimicrobial agent can be applied in order to increase the amount of agent deposited per unit area on the surface (see col. 34, lines 35-47 and abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide more than one application of the antimicrobial compound using the exhaust application as taught by McDaniel. One would have been motivated to do so in order to increase the amount of agent deposited onto the textile thereby increasing the antimicrobial properties of the fabric especially since Bender teaches the agent can be applied via padding or exhaust processes (see 0102). 
As to claim 2, the composition can comprise crosslinker (see 0086 of Bender). 
As to claim 5, the textile is subjected to multiple heating processes (see 0124 and 0129 of Bender)
As to claims 6 and 7, the heat treatment is performed at 120C for 2 minutes (see 0124 and 0129 of Bender). 
As to claims 11-12, the textile can be silk, cotton, linen, wool, etc. (see 0002 of Bender). 
As to claim 13, the textile can be blended (see 0102 of Bender). 
As to claim 14, the textile can be made from yarn and spun (see 0133 of Bender). 
As to claims 15-16, Bender et al. discloses the claimed molecular structure (see 0041-0046)  at 0.01-10% by weight of the antimicrobial agent (see 0091). 
As to claim 18, the composition can comprise a treating agent such as pH modifier (see 0084 of Bender). 
Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bender (US 2011/0115706) in view of McDaniel (US 8616066) as applied to claim 1 above, further in view of Colbert et al. (US 2007/0082170).
The teachings of Bender in view of McDaniel as applied to claim 1 are as stated above. 
Bender modified by McDaniel fail to disclose an antifungal agent as required by claim 8.
Colbert et al. discloses the use of an antifungal material in fibers. Colbert et al. discloses that the antifungal agent can be propiconazole, thiabendazole, organosilane quaternary ammonium (see 0024). 
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the process of Bullock et al. to include the use of an antifungal agent such as propiconazole or thiabendazole as taught by Colbert et al. One would have been motivated to do so since both are directed to treating fibers with an agent to prevent spoiling where Colbert teaches propiconazole and thiabendazole are alternative materials that can be used in place of or in combination with organosilane quaternary ammonium to provide a substrate with antifungal properties which is desired when dealing with materials that are exposed to water or moisture. It has been established that the mere substitution for one know element for another with the same intended purpose provides predictable results.
As to claim 9, the amount of antifungal agent determines the amount of killing or prevention of growing microorganisms. The concentration is a result effective variable. It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the claimed invention to use the claimed concentration range through routine experimentation in order to provide the desired properties to the textile especially since there is an absence of criticality in using the claimed range. 
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bender (US 2011/0115706) in view of McDaniel (US 8616066) as applied to claim 1 above, further in view of Dunn et al. (US 2011/0023206).
The teachings of Bender in view of McDaniel as applied to claim 1 are as stated above. 
Bender modified by McDaniel fail to disclose the quaternary ammonium organosilane compound as required by claim 17
Dunn et al. discloses a process for forming a flame resistant fabrics having antimicrobial/antifungal properties that combat odor and/or hazardous microorganisms (see abstract). Dunn et al. discloses the fabric can be formed by treating yarn or fabric with antimicrobial agents in a dyeing or finishing process (see abstract). The treatment composition
can comprise antimicrobial agents, binders and other additives and is applied by padding,
spraying, foam application, knife over roll, gravure roll, kiss roll, etc. Dunn et al. states the
composition can be applied by exhaustion (see 0029). The antimicrobial agent can be a silver
salt such as Ultra-Fresh Silpure FBR-5 which is an aqueous dispersion containing a silver salt,
polyhexamethylene biguanide hydrochloride (PHMB); quaternary silicone, crosslinked
polyethylene glycols (see 031). Silver salt is an antifungal material. Dunn et al. states the
quaternary ammonium organosilane can be AES 5700, which is 3 (trimethoxysilyl)
propyldimethyloctadecyl ammonium chloride (see 0031) and is provided at 0.1-30% (see 0028).
It would have been obvious to one having ordinary skill in the art before the invention
was made to modify the process of Bender in view of McDaniel to include the antimicrobial compound of Dunn. One would have been motivated to do so since both are directed to coating fabrics with antimicrobialmaterials such as quaternary ammonium organosilanes while Dunn discloses an operable quartenary ammonium organosilane that can successfully be applied to textiles.
Bender et al. modified by McDaniel and  Dunn et al. fail to that the 3 (trimethoxysilyl) propyldimethyloctadecy| ammonium chloride is provided at the claimed range required by claim 17. However, the amount of the antimicrobial agent determines the disinfecting properties therefore the composition is a result effective variable. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the claimed concentration through routine experimentation in order to optimize the disinfecting level of the fabric especially absent any evidence of criticality in using the claimed range. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-18 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12, 14-19, 21-31 and 34-35 of copending Application No. 16/018,198 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 15 of ‘198 anticipates the claim 1 of the current application. Claim 15 recites treating a textile material with a solution comprising an antimicrobial agent such as a quarternary ammonium organosilane using an exhaust process, further treating the textile with another composition comprising an antimicrobial agent, curing and drying.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 1-18 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-11 of copending Application No. 172156070 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 4 of ‘070 recited treating a textile with antimicrobial agent using two processes where the second is a padding process and further drying the treated textile material.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10542756 in view of McDaniel (US 8616066). The claims of ‘756 read of the current application teaching treating a textile with a disinfecting composition comprising an antimicrobial agent using an exhaust process, heat treating the textile and the composition comprises a cross-linking agent. ‘756 fail to disclose multiple steps of treating the textile with an antimicrobial agent. McDaniel discloses a process for applying antimicrobial agents to a textile substrate (see col. 12, line 25) where multiple applications of the antimicrobial agent can be applied in order to increase the amount of agent deposited per unit area on the surface (see col. 34, lines 35-47 and abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide more than one application of the antimicrobial compound as taught by McDaniel. One would have been motivated to do so in order to increase the amount of agent deposited onto the textile thereby increasing the antimicrobial properties of the fabric. 
The dependent claims of ‘756 anticipates the dependent claims of the current application. 
Claims 1-18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11134686 in view of McDaniel (US 8616066). The claims of ‘686 read of the current application teaching treating a textile with a disinfecting composition comprising an antimicrobial agent using an exhaust process, heat treating the textile and the composition comprises an emulsifying agent. ‘686 fail to disclose multiple steps of treating the textile with an antimicrobial agent. McDaniel discloses a process for applying antimicrobial agents to a textile substrate (see col. 12, line 25) where multiple applications of the antimicrobial agent can be applied in order to increase the amount of agent deposited per unit area on the surface (see col. 34, lines 35-47 and abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide more than one application of the antimicrobial compound as taught by McDaniel. One would have been motivated to do so in order to increase the amount of agent deposited onto the textile thereby increasing the antimicrobial properties of the fabric. 
The dependent claims of ‘686 anticipates the dependent claims of the current application. 
Conclusion
There are no prior art rejections over claims 3-4  and 10. 



 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cachet I Proctor whose telephone number is (571)272-0691. The examiner can normally be reached Monday-Friday 8-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CACHET I. PROCTOR/
Examiner
Art Unit 1715



/CACHET I PROCTOR/Primary Examiner, Art Unit 1715